        Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 1 of 7




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                    July 14, 2021

Jonathan Crisp
jcrisp@crisplegal.com

       Re:      United States v. Timothy Hale-Cusanelli
                Case No. 21-cr-37

Dear Counsel:

        Below is a list of materials produced by the government as part of preliminary discovery,
to date. If you have not done so already, please download materials on USAfx at your earliest
convenience as USAfx will auto-delete files after 90 days.

 Item description                                             Produced    Produced on:
                                                              via:
 Video recording of custodial interview of Defendant Hale- USAfx          February 22,
 Cusanelli                                                                2021
 Bulk report of interviews conducted by NCIS                  Email    to March 7, 2021
                                                              defense
                                                              counsel
                                                              Jonathan
                                                              Zucker
                                                              USAfx       June 1, 2021
                                                                          (reproduction)
 Report of interview conducted by NCIS of Sergeant John Getz Email     to March 8, 2021
                                                              defense
                                                              counsel
                                                              Jonathan
                                                              Zucker
 Partial extraction of Apple iPhone – includes Cellebrite USAfx           March      11,
 Extraction Report (PDF 1209 pages) and native files most                 2021
 relevant to Defendant’s detention proceedings and conduct on
 January 6, 2021
           Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 2 of 7




    Capitol Surveillance CCTV capturing defendant. The                        USAfx               May 25, 2021
    Government has designated these files Highly Sensitive                                        (reproduction)
    under the Protective Order issued in this case.
    CHS video and audio recordings. The Government has                        USAfx               May 7, 2021
    designated these files Sensitive under the Protective Order
    issued in this case.
    Cellebrite Extraction Report (PDF 63073 pgs): iPhone 6s                   USAfx               May 7, 2021
    (A1633), MSISDN 7328105132, ISMI 310120163205040.
    Produced via USAfx on May 7, 2021
    Full extraction of Defendant’s Apple iPhone                 Encrypted zip April 28, 2021
                                                                drive
                                                                Blu Ray discs April 28, 2021
                                                                               (reproduction)
                                                                Hard     drive May 25, 2021
                                                                supplied by (reproduction)
                                                                defense
                                                                counsel
                                                                Zucker
    Body Worn Camera video showing Defendant inside the U.S. Download          June 1, 2021
    Capitol on January 6, 2021. 1                               link     from
                                                                evidence.com
                                                                and USAfx
                                                                (duplicate)
    One image of Defendant outside of the Capitol on January 6, USAfx          June 1, 2021
    2021 in a crowd of rioters
    Toms River Police report dated 2/29/20. The Government has USAfx           June 1, 2021
    designated these files Sensitive under the Protective Order                (reproduction)
    issued in this case.
    Photo of Toms River Investigative Narrative dated 2/29/20. USAfx           June 1, 2021
    The Government has designated these files Sensitive under                  (reproduction)
    the Protective Order issued in this case.
    Digital scan of Toms River Investigative Narrative dated USAfx             June 1, 2021
    3/2/20. The Government has designated these files Sensitive                (reproduction)
    under the Protective Order issued in this case.
    Cellebrite extraction report of text messages between USAfx                June 1, 2021
    Defendant and                                                              (reproduction)
    Howell Township Police Department Arrest Report dated USAfx                June 1, 2021
    8/4/10                                                                     (reproduction)
    Cellebrite extraction report of text messages between USAfx                June 1, 2021
    Defendant and                                                              (reproduction)



1         Defendant appears in full-length video at approximately 2:45 pm, or the 1:26:43 marker on the video player.
                                                          2
       Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 3 of 7




Filed copy of letter by      , filed on 3/7/21            USAfx     June 1, 2021
                                                                    (reproduction)
Two still images from Capitol CCTV of Defendant inside the USAfx    June 1, 2021
Capitol building on January 6, 2021. The Government has
designated these files Highly Sensitive under the Protective
Order issued in this case.
Screen capture of email to Defendant from Rise Up Ocean USAfx       June 1, 2021
County dated 1/4/20                                                 (reproduction)
Guardian Report, file name                                  USAfx   July 14, 2021
“266N-NK-3370340_0000001.pdf.” The Government has
designated these files Sensitive under the Protective Order
issued in this case.
Opening EC, file name “266N-NK-3370340_0000002.pdf.” USAfx          July 14, 2021
The Government has designated these files Sensitive under
the Protective Order issued in this case.
Initial report of NCIS CHS, file name “266N-NK- USAfx               July 14, 2021
3370340_0000003.pdf.”
Documentation of an NCIS CHS Interaction with defendant, USAfx      July 14, 2021
file name “266N-NK-3370340_0000004.pdf;” digital
attachment,         file          name        “266N-NK-
3370340_0000004_1A0000001_0000001.pdf.”              The
Government has designated these files Sensitive under the
Protective Order issued in this case.
Contact with Army CID Special Agent                 , file USAfx    July 14, 2021
name “266N-NK-3370340_0000005.pdf.”
Guardian complaint form and digital attachments, file names USAfx   July 14, 2021
“266N-NK-3370340_0000007.pdf;”                 “266N-NK-
3370340_0000007_Import.pdf;”                   “266N-NK-
3370340_0000007_1A0000002_0000001.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000002.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000003.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000004.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000005.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000006.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000007.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000008.jpg;” “266N-NK-
3370340_0000007_1A0000002_0000009.jpg;” “266N-NK-
3370340_0000007_1A0000002_00000010.jpg;” “266N-NK-
3370340_0000007_1A0000002_00000011.jpg;” “266N-NK-
3370340_0000007_1A0000002_00000012.jpg;” “266N-NK-
3370340_0000007_1A0000002_00000013.jpg;”

                                            3
       Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 4 of 7




“266N-NK-3370340_0000007_1A0000002_00000014.jpg;”
“266N-NK-3370340_0000007_1A0000002_00000015.jpg;”
“266N-NK-3370340_0000007_1A0000002_00000016.jpg;”
“266N-NK-3370340_0000007_1A0000002_00000017.jpg.”
The Government has designated these files Sensitive under
the Protective Order issued in this case.
Documentation of arrest and digital attachments, file names    USAfx   July 14, 2021
“266N-NK-3370340_0000010.pdf;”                  “266N-NK-
3370340_0000010_1A0000005_0000001.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000002.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000003.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000004.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000005.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000006.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000007.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000008.pdf;” “266N-NK-
3370340_0000010_1A0000005_0000009.pdf.”
Record of physical surveillance and digital attachment, file   USAfx   July 14, 2021
names “266N-NK-3370340_0000011.pdf;”            “266N-NK-
3370340_0000011_1A0000006_0000001.pdf.”
Record of physical surveillance and digital attachment, file   USAfx   July 14, 2021
names “266N-NK-3370340_0000012.pdf;”            “266N-NK-
3370340_0000012_1A0000007_0000001.pdf.”
Documentation of arrest and digital attachments, file names    USAfx   July 14, 2021
“266N-NK-3370340_0000013.pdf;”                  “266N-NK-
3370340_0000013_1A0000008_0000001.pdf;” “266N-NK-
3370340_0000013_1A0000009_0000001.pdf;” “266N-NK-
3370340_0000013_1A0000010_0000001.pdf.”
Report on subject who traveled to Capitol and digital          USAfx   July 14, 2021
attachment, file names “266N-NK-3370340_0000014.pdf;”
“266N-NK-3370340_0000014_Import.pdf.”
Forensic Cell Phone Extraction of one Apple iPhone 6S and      USAfx   July 14, 2021
digital    attachment,      file     names      “266N-NK-
3370340_0000015.pdf;”                           “266N-NK-
3370340_0000015_1A0000011_0000001.pdf.”
Record of transport of defendant, file name “266N-NK-          USAfx   July 14, 2021
3370340_0000016.pdf.”
Search of Ford F-150 and digital attachments, file names USAfx         July 14, 2021
“266N-NK-3370340_0000017.pdf;”               “266N-NK-
3370340_0000017_1A0000014_0000001_PHYSICAL.pdf;”
“266N-NK-3370340_0000017_1A0000012_0000001.pdf;”
“266N-NK-
3370340_0000017_1A0000013_0000001_PHYSICAL.pdf.”

                                             4
       Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 5 of 7




Conversion to full investigation, file name “266N-NK-            USAfx   July 14, 2021
3370340_0000018.pdf.” The Government has designated
these files Sensitive under the Protective Order issued in
this case.
Search of                       and digital attachments, file    USAfx   July 14, 2021
names “266N-NK-3370340_0000022.pdf;”              “266N-NK-
3370340_0000022_1A0000017_0000001_PHYSICAL.pdf;”
“266N-NK-
3370340_0000022_1A0000017_0000002_PHYSICAL.pdf;”
“266N-NK-3370340_0000022_1A0000015_0000001.pdf;”
“266N-NK-
3370340_0000022_1A0000016_0000001_PHYSICAL.pdf;”
“266N-NK-
3370340_0000022_1A0000016_0000002_PHYSICAL.pdf;”
“266N-NK-3370340_0000022_1A0000015_0000002.pdf;”
“266N-NK-3370340_0000022_1A0000018_0000001.pdf.”
Record of interview of defendant and digital attachment, file    USAfx   July 14, 2021
names “266N-NK-3370340_0000023.pdf;”              “266N-NK-
3370340_0000023_1A0000019_0000001.pdf.”
Record of interview of                and digital attachment,    USAfx   July 14, 2021
file names “266N-NK-3370340_0000029.pdf;” “266N-NK-
3370340_0000029_1A0000022_0000001.pdf.”
Record of indictment of defendant and digital attachment, file   USAfx   July 14, 2021
names “266N-NK-3370340_0000037.pdf;”              “266N-NK-
3370340_0000037_1A0000023_0000001.pdf.”
Record of CHS recordings and digital attachment, file names      USAfx   July 14, 2021
“266N-NK-3370340_0000041.pdf;”                    “266N-NK-
3370340_0000041_1A0000024_0000001_PHYSICAL.pdf.”
The Government has designated these files Sensitive under
the Protective Order issued in this case.
Update      from      CID,    file     name       “266N-NK-      USAfx   July 14, 2021
3370340_0000043.pdf.”
Record of detention hearing,        file   name “266N-NK- USAfx          July 14, 2021
3370340_0000045.pdf.”
Records of Toms River Police reports and digital attachments, USAfx      July 14, 2021
file names “266N-NK-3370340_0000047.pdf;” “266N-NK-
3370340_0000047_1A0000027_0000001.pdf;” “266N-NK-
3370340_0000047_1A0000027_0000002.pdf.”                 The
Government has designated these files Sensitive under the
Protective Order issued in this case.
Records of interview of PROTECT IDENTITY witness, file USAfx             July 14, 2021
names “266N-NK-3370340_0000049.pdf;”              “266N-NK-
3370340_0000049_1A0000028_0000001.jpg;” “266N-NK-
                                              5
       Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 6 of 7




3370340_0000049_1A0000028_0000002.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000003.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000004.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000005.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000006.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000007.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000008.jpg;” “266N-NK-
3370340_0000049_1A0000028_0000009.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000010.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000011.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000012.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000013.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000014.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000015.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000016.jpg;” “266N-NK-
3370340_0000049_1A0000028_00000017.jpeg.”                 The
Government has designated these files Sensitive under the
Protective Order issued in this case.
NCIS Investigative Reports and digital attachment, file names   USAfx   July 14, 2021
“266N-NK-3370340_0000062.pdf;”                   “266N-NK-
3370340_0000062_1A0000030_0000001.pdf.”
NCIS Investigative Reports and digital attachment, file names   USAfx   July 14, 2021
“266N-NK-3370340_0000063.pdf;”                   “266N-NK-
3370340_0000063_1A0000031_0000001.pdf.”
Update to arrest warrant and digital attachment, “266N-NK-      USAfx   July 14, 2021
3370340_0000064.pdf;”                            “266N-NK-
3370340_0000064_1A0000032_0000001.pdf.”
Notes of interview of defendant and attachment, file names      USAfx   July 14, 2021
“266N-NK-3370340_0000066.pdf;”                   “266N-NK-
3370340_0000066_1A0000034_0000001.pdf.”
NCIS     interview    notes,    file    names    “266N-NK-      USAfx   July 14, 2021
3370340_0000067.pdf;”                            “266N-NK-
3370340_0000067_1A0000035_0000001.pdf;” “266N-NK-
3370340_0000067_1A0000035_0000002.pdf.”
Records of review of Capitol CCTV, file names “266N-NK-         USAfx   July 14, 2021
3370340_0000069.pdf;”                             266N-NK-
3370340_0000069_1A0000005_0000001.pdf;” “266N-NK-
3370340_0000069_1A0000005_0000002.zip.”
Create     case    request,    file     name     “266N-NK-      USAfx   July 14, 2021
3370340_0000055.pdf.”
Create case request and digital attachment, file names “266N- USAfx     July 14, 2021
NK-3370340_0000056.pdf;”                           “266N-NK-
3370340_0000056_1A0000001_0000001.msg.”

                                              6
        Case 1:21-cr-00037-TNM Document 36-1 Filed 07/14/21 Page 7 of 7




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,



                                                      Kathryn E. Fifield
                                                      Trial Attorney-Detailee
Enclosure: link to USAfx folder
cc: Olivia Lindesmith, olindesmith@crisplegal.com;
Cassandra Baddorf, FedAdmin@crisplegal.com

                                                 7
